DETAILED ACTION

Remarks
This Office action is responsive to applicant’s amendment filed on January 18, 2022.

Claim Objections
Claims 1, 7, 15, and 20-21 are objected to because of the following informalities:  
In claim 1, it is suggested to change “transition metal disulfide, and carbon fluoride” to --a transition metal disulfide, and a carbon fluoride--.  
In claim 7, it is suggested to change “transition metal disulfide TiS2, MoS2;” to -- transition metal disulfide comprises TiS2 or MoS2--.
In claim 15 at line 8, it is suggested to change “lithium battery separator” to --a lithium battery separator--.
In claim 20 at line 2 and line 6, it is suggested to delete parentheses where unnecessary, change “weight percent (hereinafter “wt %”)” to --wt %--, and change “EC/EMC/DMC (1:1:1 ratio, by volume);” to --EC/EMC/DMC, 1:1:1 ratio, by volume;--.
In claim 21 at line 2 and line 6, it is suggested to change “EC/EMC/DMC (1:1:1 ratio, by volume);” to -- EC/EMC/DMC, 1:1:1 ratio, by volume;--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 20 recites the limitation “titanium disulfide (MoS2) in line 4, which is indefinite as MoS2 is molybdenum disulfide.
Claims 20 and 21 each contains the trademark/trade name Super P.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe the conducting agent and, accordingly, the identification/description is indefinite.
In claim 20 at line 8 and claim at line 7, the use of term “type” is indefinite.  It is suggested to change “CR2032 type coin cell” to --CR2032 button cell--.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.    Claim 6 recites that the delithiated active materials comprise transition metal disulfides or carbon fluorides in lines 1-2.  However, this does not constitute a further limitation, as claim 1 already recites the material being a transition metal disulfide or a carbon fluoride in lines 9-10.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Gartstein et al. (US 6,074,775) in view of Plitchta et al. (US 5,300,376)
For claim 1:  Gartstein teaches a lithium-ion battery comprising a cathode, an electrolyte, and an anode arranged in sequence. (Gartstein in col. 10 lines 21-28, col. 18 lines 9-21)   The battery has a rated voltage of around 1.5 V. (col. 18 lines 9-13 and lines 39-48)  The cathode material is a lithiated active material such as lithium manganese oxide (LMO). (col. 17 lines 4-11)
	Gartstein does not explicitly teach the anode being made of a material that is a transition metal disulfide.  However, Plitchta teaches a lithium-ion battery with an anode material of a transition metal disulfide such as TiS2 or MoS2. (Plitchta in col. 1 lines 31-53)  The skilled artisan would find obvious to modify Gartstein with an anode material of a transition metal disulfide.  The motivation for such a modification is a lithium ion battery with these active materials having higher charge and discharge rates and excellent cycle life. (col. 1 lines 32-44)
For claim 2:  As already discussed, the transition metal disulfide is TiS2, which is titanium disulfide. (Plitchta in col. 1 lines 31-53)  
For claim 3:  As already discussed, the material of the cathode is LMO (Gartstein in col. 17 lines 4-11) and the material of the anode is TiS--2. (Plitchta in col. 1 lines 31-53)  
	For claim 4:  As Gartstein and Plitchta teach the same material for the cathode and the anode, respectively, the material of the anode and the material of the cathode would have the same electrode potential, inherently, absent of a showing by applicant that the claimed invention distinguishes over the reference.  In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977) and In re Spada, 15 USPQ 2d 1655 (Fed. Cir. 1990).  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433.
 	For claims 5-7:  As already discussed, in Plitchta the anode material is a delithiated active material including transition metal disulfides such as TiS2 or MoS2. (Plitchta in col. 1 lines 31-53)  

 	Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Gartstein et al. (US 6,074,775) in view of Plitchta et al. (US 5,300,376), and further in view of Takami et al. (US 2008/0241689)
	The teachings of Gartstein and Plitchta are discussed above.  
  	As already discussed, Plitchta teaches a lithium-ion battery with an anode material of a transition metal disulfide such as TiS2 or MoS2. (Plitchta in col. 1 lines 31-53)  
	Gartstein does not explicitly teach the cathode as lithium iron phosphate (LFP).  However, Takami in the same field of endeavor teaches lithium iron phosphate for the cathode of a lithium ion battery. (Takami in [0083])  To this end, Takami’s clear recognition of mutual equivalence of LFP with other metal oxides including LMO, independent of applicant’s disclosure, is herein relied upon as the rationale to support an obviousness rejection.  In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958)  Furthermore, while Gartstein does not explicitly teach the additional materials in the cathode, Takami teaches a conducting agent of carbon black (Takami in [0066]) where Super P is recognized as a carbon black, polyvinylidene fluoride as a binder ([0067], aluminum foil as the collector for both the cathode and anode ([0075], [0157]), and LiPF6 as the electrolyte. ([0094])  The claims would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time the invention was made.  When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)
 	 Furthermore, it is asserted that optimization of wt % and concentrations within the prior art conditions through routine experimentation is within the purview of the skilled artisan absent of a showing of evidence or unexpected results indicating that the claimed weight percentage amounts is critical.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  	As to limitations to the cathode and anode dried and a coin cell assembled and charged and thereby achieving the cell being charged/discharged at a specified rate within a specified temperature, these limitations are not given patentable weight as the limitations do not give breadth or scope to the product claim.  The claimed product appears to be the same or similar to the prior art product insofar as being a lithium-ion battery having the claimed cathode materials, as obvious over the prior art teachings.  In the event that any differences can be shown by the product of the product-by-process claims, such differences would have been obvious to the skilled artisan as a routine modification of the product absent of a showing of unexpected results.  In re Thorpe, 227 USPQ 964 (Fed. Cir. 1985).

 	Claims 15 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Gartstein et al. (US 6,074,775) in view of Plitchta et al. (US 5,300,376) and Takami et al. (US 2008/0241689), and further in view of Nagaura (US 5,591,546) and Kobayashi et al. (US 2014/0315072) 
	The teachings of Gartstein, Plitchta and Takami are discussed above.
Gartstein does not explicitly teach the claimed method for manufacturing the lithium-ion battery.  However, Nagaura in the same field of endeavor teaches a method for manufacturing a lithium-ion battery comprising preparing cathode paste of a cathode material (Nagura in col. 5 lines 13-18) and anode paste of an anode material (col. 5 lines 25-30), coating the cathode paste on a first aluminum foil (col. 5 lines 18-20) and the anode paste on a second aluminum foil (col. 5 lines 18-20), then obtaining a cathode plate and an anode plate after the cathode plate and the anode plate are dried, rolled and cut (col. 5 lines 20-24, col. 5 lines 32-34), placing a lithium battery separator between the cathode plate and anode plate, and then forming the lithium-ion battery according to a winding process (col. 5 lines 42-46), placing the lithium-ion battery in a shell (col. 5 lines 46-50), then performing tab welding (col. 5 lines 51-60), electrolyte injection (col. 5 lines 59-60), and then crimping (col. 5 lines 63-64) and performing one or more charge cycle and one or more discharge cycle on the lithium-ion battery. (col. 7 lines 36-40)  The skilled artisan would find obvious to further modify Gartstein with Naguara’s method of manufacturing.  The motivation for such a modification is to manufacture a cell of the construction shown in Fig. 1 of Nagaura. (col. 5 line 64 to col. 6 line 3)
 	Gartstein does not explicitly teach vacuum drying.  However, Kobayashi in the same field of endeavor teaches maintaining a dry environment by negatively pressurizing the interior of a battery casing. (Kobayashi in [0010-0011], see also [0003-0004])  The skilled artisan would find obvious to further modify Gartstein with vacuum drying.  The motivation for such a modification is to manufacture batteries of stable quality. ([0069]) 

Response to Arguments
Applicant's arguments filed with the present amendment have been fully considered but they are not persuasive.
The argument that Plitchta (D1) is of too high a potential is not found persuasive, as the present ground of rejection relies on Gartstein disclosing a battery with a rated voltage of around 1.5 V, which teaches a rated voltage of around 1.5 V.  
	The examiner concedes with the argument that Gartstein (D2) does not disclose the battery of claim 1 where claim 1 only recites that the anode material is a transition metal disulfide or carbon fluoride (understood as this feature not being in Gartstein).  However, the present ground of rejection relies on Plitchta to teach or at least suggest this feature.
	The argument that claim 3 is separately patentable is not found persuasive for the reasons set forth in the present Office action.  Specifically, the present Office action is asserted to teach or at least suggest a cathode material of LMO and an anode material of a transition metal disulfide such as TiS2 or MoS2, which are the materials claimed for the cathode and anode.
	The argument that Nagaura (D3) is differentiated from claim 15 by its dependence from claim 1 where the metallic oxides for the anode material have been removed is not found persuasive, as claim 15 is a method of manufacture claim.  
 	The argument that new claims 20-21 result in unexpected results (emphasis in original) of producing a coin cell capable of being charged and discharged at a C/8 rate with a specified voltage at room temperature has been fully considered but is not found persuasive.  Applicant is reminded that attorney arguments are not evidence and cannot take place of evidence in the record; an assertion of unexpected results is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness. (MPEP 2145)  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIAN ANTHONY whose telephone number is (571) 272-1289 and email is julian.anthony@uspto.gov.  The examiner can normally be reached on Monday to Friday from 9:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly, can be reached on (571) 272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Julian Anthony/Examiner, Art Unit 1722   

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722